Citation Nr: 1212222	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  06-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served in the United States Naval Reserves from June 1955 to July 1963.  His service included active duty for training (ACDUTRA) from April 15, to April 28, 1956, and from June 10, to June 29, 1957.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  By that rating action, the RO denied the Veteran's application to reopen a previously denied claim for service connection for impaired hearing and tinnitus.  The Veteran appealed this rating action to the Board.  
In April 2008, the Board remanded these matters to the RO for additional development.  In an October 2009 decision, the Board reopened the Veteran's previously denied claims for service connection for hearing loss and tinnitus and remanded the underlying service connection claims for additional development.  In September 2011, the Board once again remand these matters to the RO, to include scheduling the Veteran for a VA ear, nose and throat examination as directed by its September 2011 remand directives.  VA performed this examination in October 2011.  A copy of the examination report has been associated with the claims file.  

By a December 2011 rating action, and pursuant to an October 2011 VA examiner's opinion that the Veteran's left ear hearing loss disability for VA compensation purposes and tinnitus were related to his in-service acoustic trauma, the RO granted service connection for these disabilities; initial noncompensable and 10 percent evaluations were assigned, respectively, effective October 4, 2005--the date VA received the Veteran's initial claim for service connection for these disabilities.  As the Veteran has not disagreed with the initial noncompensable and 10 percent noncompensable evaluations assigned to the above-cited disabilities or the effective date of October 4, 2005, these issues are no longer before the Board for appellate consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In view of the foregoing, the only issue remaining for appellate consideration is the one listed on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Board finds that it must remand the claim for service connection a right ear hearing loss disability for additional substantive development.  Accordingly, further appellate consideration will be deferred and this issue remanded to the RO for action as described in the directives outlined in the indented paragraphs below.

The Veteran claims service connection for a right ear hearing loss disability.  He contends that his right ear hearing loss is the result of having been exposed to the firing of six 14-inch guns without hearing protection while stationed aboard the USS St. Paul during a period of ACDUTRA in June 1957.  The evidence on file shows that the Veteran served on ACDUTRA aboard the USS St. Paul from June 10, to June 29, 1957.  The Veteran's United States Naval Reserve treatment records are incomplete and attempts to obtain the missing records have been unsuccessful.  (See VA Memorandum, dated in February 2009).  Nonetheless, the Board finds no reason to doubt the veracity of the Veteran's contention regarding his exposure to acoustic trauma aboard the USS St. Paul in June 1957, as he has alleged.  In fact, and as noted previously herein, he has been awarded service connection for left ear hearing loss and tinnitus based on his in-service acoustic trauma.  Thus, the Board finds that the Veteran was exposed to acoustic trauma while stationed aboard the USS St. Paul during a period of ACDUTRA in June 1957.  38 U.S.C.A. § 1154(a) (West 2002). 

The post-service medical evidence of record reflects that the Veteran has a right ear hearing loss disability for VA compensation purposes.  An October 2005 VA audiological examination report reflects that the Veteran had a speech recognition score of 92 percent in the right ear.  (See October 2005 VA audiological examination report).  Thus, as his right ear speech recognition score was less than 94 percent during the appeal period, the Veteran has a right ear hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385 (2011); McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) [holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication]. 

Post-service VA and private opinions of record only discuss the etiology of the Veteran's left ear hearing loss disability for VA compensation purposes and his tinnitus.  (See April and October 2005 VA audiological examination reports, April 2006 VA opinion and March and November 2006 opinions, prepared by C. R. H., M.D.).  Thus, in light of the Board's finding that the Veteran was exposed to acoustic trauma during his period of ACDUTRA in 1957 and medical evidence of a right ear hearing loss disability for VA compensation purposes during the appeal period, the Board finds that a VA opinion as to the etiology of the Veteran's right ear hearing loss disability should be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to an appropriate specialist to determine the etiology of his right ear hearing loss for VA compensation purposes.  The claims folder must be made available to and pertinent documents therein reviewed by the examiner in connection with the examination.  Moreover, a notation to the effect that this record review took place must be included in the examination report. All studies or tests deemed necessary by the examiner should be performed.

The examiner is hereby informed that per speech recognition scores of 92 percent in the right ear as noted on an October 2005 VA audiological examination report, the Veteran has a right ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385; McLain, supra. 
   
After reviewing the Veteran's claims file, to include the VA and private medical opinions of record, and examining the Veteran, the examiner should discuss the nature and extent of the veteran's right ear hearing loss.  The examiner should then address whether it is at least as likely as not (a 50 percent probability or higher) that the veteran's right ear hearing loss disability for VA compensation purposes is related to noise trauma from guns being fired in June 1957 while aboard the USS St. Paul while in close proximity with no hearing protection.  A rationale for any conclusion reached should be discussed.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).
   
2.  The RO should then review the claims file, to include the additional evidence added to the record since the last supplemental statement of the case issued in December 2011, and determine if the claim on appeal can be granted.  If not, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


